Citation Nr: 1753657	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  13-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the July 25, 2016 Board decision granting service connection for obstructive sleep apnea should be vacated.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1987 to April 1990, May 2005 to July 2005, June 2007 to August 2007 and August 2008 to November 2008, including combat service in Iraq.  He also served in the Oklahoma Air Force National Guard.  His decorations include the Air Force Outstanding Unit Award with "V" Device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2015. 


FINDINGS OF FACT

1.  The Board issued a decision on July 25, 2016 granting service connection for obstructive sleep apnea that denied the Veteran due process.  

2.  The Veteran's obstructive sleep apnea underwent a permanent increase in severity during service.


CONCLUSIONS OF LAW

1.  As the Veteran was denied due process, the July 25, 2016 Board decision is vacated to the extent that it granted service connection for obstructive sleep apnea.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2017).

2.  The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C. § 7104 (a); 38 C.F.R. § 20.904.  The Board finds that its July 2016 grant of service connection for obstructive sleep apnea contains an error that impeded due process, and therefore the decision as it pertains to this issue must be vacated.  See 38 C.F.R. § 20.904.  The remainder of the decision is undisturbed.

Service Connection for Obstructive Sleep Apnea 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty, or for in-service aggravation of a pre-existing injury or disease.  See 38 U.S.C. § 1110; see also 38 C.F.R. § 3.306.  It is undisputed that the Veteran currently suffers obstructive sleep apnea which was first diagnosed in 2004.  

The issue in this case is whether the Veteran's obstructive sleep apnea was aggravated by service.  The competent and credible medical and lay evidence of record shows that it was.  The Veteran reported that he was diagnosed with obstructive sleep apnea following a sleep study in 2004, before his second period of active duty, and that at that time his symptoms were mild.  He competently and credibly testified that his sleep apnea worsened during service in Iraq due to smoke and fumes from garbage burn pits.  See Board Hr. Tr. at 9.  In a statement received in February 2013, the Veteran's fellow service member and former roommate reported that he noticed a drastic change in the Veteran's breathing and that the Veteran's snoring became unbearable.  Overall, the Board finds that the Veteran and the fellow service member are competent to recount their contemporaneous personal observations and finds their statements credible.  Layno v. Brown, 6 Vet. App. 465 (1994).

Significantly, the medical evidence of record shows that the Veteran's obstructive sleep apnea worsened during service.  In November 2010 and June 2015 medical opinions, Dr. Cooper opined that the Veteran's obstructive sleep apnea was aggravated by his service in Iraq.  Dr. Cooper explained that the fumes and smoke from open garbage burn pits resulted in chest pain and some dyspnea upon his return from Iraq.  Chest x-rays revealed a new granuloma formation on his lungs that were not present before his tours in Iraq.  

Consequently, the evidence of record shows that the Veteran's obstructive sleep apnea was aggravated in service, and thus the criteria for service connection have been met. 


ORDER

The July 25, 2016 Board decision is vacated only to the extent that it granted service connection for obstructive sleep apnea.

Service connection for obstructive sleep apnea is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


